DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on February 22, 2021 and March 3, 2021 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claims 1 and 19 were amended to claim the limitation “…and with the axle in contact with 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amended claim language “…and with the axle in contact with roller in contact with the respective first surfaces of the at least two pressing segments…” for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-12 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0116272 of De Craemer, hereinafter DE CRAEMER.
Regarding Claim 1, DE CRAEMER discloses a press guiding device (Fig. 7; Para.[0023]) for a baler (10 in Fig. 1; Para.[0007]), comprising:
a frame( see DETAIL of Fig. 1, below, pointing to the frame; Para. [0007]);
an axle attached to the frame (axle 344 in Fig. 7 is attached to the frame via 260a, 260b and 260c; Para. [0022] and Para. [0023]);
a roller (244 in Fig. 7; Para.[0025]) supported on the axle;
a continuous pressing device (20 in Fig. 1; Para. [0007]) having at least two pressing segments (multiple segments 20 are shown in Figs. 5 and 8-10) contacting the roller, wherein each of the at least two pressing segments include a respective first surface (see “First Surface” in Fig. 1 Detail of DE CRAEMER below) positioned in contact with the roller and a respective second surface (see “Second Surface” in Fig. 1 Detail) disposed opposite the first surface;
a central guiding device (260d in Figs. 7 and 8; Para. [0023]) arranged at least partially between the pressing segments (260d is arranged between pressing segments 20 in Fig. 8) and having a first end 
wherein the central guiding device extends from the first end region to a second end region (see “Second End Region” in Fig. 7 Detail below) positioned adjacent the respective second surfaces of the at least two pressing segments (260d extends across the lateral side edge of the pressing segments such that 260d is simultaneously adjacent the First Surface and Second Surface of the pressing segments); and
a guiding support (348 in Fig. 7; Para. [0025].  Axle 348 supports guide 260d in addition to roll 248.) positioned in contact with the respective second surfaces of the at least two pressing segments (roll 48 in Fig. 1, which is roll 248 in Fig. 7, contacts the Second Surface as shown in the Fig. 1 Detail below) and coupled to the second end region of the central guiding device, the guiding support extending laterally relative to the at least two pressing segments (248 extends laterally relative to segments 20) and attached to the frame (248 attaches to the frame via 260a, 260b and 260c) adjacent lateral edge regions (see “Lateral Edge Regions” in Fig. 8 Detail of DE CRAEMER below) of the continuous pressing device.

    PNG
    media_image1.png
    419
    535
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    592
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    372
    563
    media_image3.png
    Greyscale

Regarding Claim 3, DECRAEMER discloses wherein the central guiding device (260d) is fixedly secured to the axle (344) with a positive-locking mechanical engagement therebetween (260d is secured across 344, 345 and 348 as a positive locking mechanical engagement).
Regarding Claim 5, DE CRAEMER discloses wherein the roller (244) is rotatably supported on the axle (344; Para. [0007] states rolls are preferably bearing mounted).
Regarding Claim 7, DE CRAEMER discloses further comprising an external guiding device (see “First External Guiding Device” in DETAIL of Fig. 7, above) connected to the guiding support at the lateral edge regions of the continuous pressing device.
Regarding Claim 8, DE CRAEMER discloses wherein the external guiding device comprises at least a first external guiding device (see “First External Guiding Device” in the Detail of Fig. 7) and a second external guiding device (see “Second External Guiding Device” in the Detail of Fig. 7), where the first and second external guiding devices are arranged relative to each other at opposing ends of the guiding support and adjacent to respective lateral edge regions (see Detail of Fig. 8 above) of the continuous pressing device (20).
Regarding Claim 9, DE CRAEMER discloses wherein the first and second external guiding devices (see Detail of Fig. 8) are coupled to the frame (260b and 260c are coupled to the frame via 260a).
Regarding Claim 10, DE CRAEMER discloses wherein the first and second external guiding devices are attached to a carrier (see “Carrier” in Detail of Fig. 1 above), the carrier being pivotally connected (62 in Fig. 1; Para. [0010]) to the frame.
Regarding Claim 11
Regarding Claim 12, DE CRAEMER discloses further comprising at least one shoulder piece (260b and 260c in Fig. 7; Para. [0023]) provided in a position adjacent to the central guiding device (260d) and fixedly secured to the axle (344) against rotation relative to the axle.
Regarding Claim 19, DE CRAEMER discloses a baler for forming a bale (10 in Fig. 1; Para.[0007]), the baler comprising:
a chassis (see “Frame or Chassis” in Fig. 1 Detail of DE CRAEMER above);
a housing supported by the chassis (11 in Fig. 1; Para. [0007]);
a pickup device coupled to the chassis-and configured to collect crop (19 in Fig.1; Para. [0007]);
an axle coupled to the chassis (axle 344 in Fig. 7 is attached to the frame via 260a, 260b and 260c; Para. [0022] and Para. [0023]);
a roller (244 in Fig. 7; Para.[0025]) supported on the axle;
a continuous pressing device (20 in Fig. 1; Para. [0007]) having at least two pressing segments (multiple segments 20 are shown in Figs. 5 and 8-10) contacting the roller, wherein each of the at least two pressing segments include a respective first surface (see “First Surface” in Fig. 1 Detail of DE CRAEMER above) positioned in contact with the roller and a respective second surface (see “Second Surface” in Fig. 1 Detail above) disposed opposite the first surface and facing away from the roller (the Second Surface faces away from roller 44 in Fig. 1, which is roller 244 in Fig. 7);
a central guiding device (260d in Figs. 7 and 8; Para. [0023]) arranged at least partially between the pressing segments (260d is arranged between pressing segments 20 in Fig. 8) and having a first end region (see “First End Region” in Fig. 7 Detail of DE CRAEMER above) fixedly secured to the axle against rotation relative to the axle (260d is fixedly secured across axles 344,345 and 348 such that it does not rotate with respect to 344), and with the roller in contact with the respective first surfaces of the at least two pressing segments (roller 44 is in contact with the First Surface of the pressing segments as shown in the Detail of Fig. 1 of DE CRAEMENR above);

a guiding support (348 in Fig. 7; Para. [0025].  Axle 348 supports guide 260d in addition to roll 248.) positioned in contact with the respective second surfaces of the at least two pressing segments (roll 48 in Fig. 1, which is roll 248 in Fig. 7, contacts the Second Surface as shown in the Fig. 1 Detail above) and coupled to the second end region of the central guiding device, the guiding support extending laterally relative to the at least two pressing segments (248 extends laterally relative to segments 20) and attached to the chassis (248 attaches to the chassis via 260a, 260b and 260c) adjacent lateral edge regions (see “Lateral Edge Regions” in Fig. 8 Detail of DE CRAEMER below) of the continuous pressing device.
Regarding Claim 20, DE CRAEMER discloses further comprising a first external guiding device (see First External Guiding Device in DETAIL of Fig. 7, above) and a second external guiding device (DETAIL of Fig. 7), where the first and second externaI guiding devices are arranged adjacent to the lateral edge regions (see DETAIL of Fig. 8, above) of the continuous pressing device (20).
Regarding Claim 21, DE CRAEMER discloses wherein the central guiding device (260d) is fixedly secured to the axle (344) with a positive-locking mechanical engagement therebetween (260d is secured across 344, 345,348 and 260e as a positive-locking mechanical engagement).
Regarding Claim 22
Regarding Claim 23, DECRAEMER discloses wherein the first and second external guiding devices are attached to a carrier (see DETAIL of Fig. 1 above), the carrier being pivotally connected (62 in Fig. 1; Para. [0010]) to the chassis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DECRAEMER as applied to Claim 1 above, and further in view of U.S. Patent No. 4,648,239 to Geiser et aI., hereinafter GEISER.
DE CRAEMER does not specifically disclose the roller being a scraper roller.
GEISER teaches a baler (Fig. 1) having rolls (24 and 26 in Fig. 2; Col. 2, line 59) with a scraper assembly (86 in Figs. 2 and 4; Col. 4, lines 6-9) provided at the ends of roll 26.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the scraper assembly of GEISER into the baler of DE .
Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over DECRAEMER as applied to Claim 1 above, and further in view of U.S. Patent No. 4,077,315 to Meiers, hereinafter MEIERS.
Regarding Claim 6, DE CRAEMER does not disclose the axle comprises a cross-sectional shape defining a polygon.
MEIERS teaches a baler (Fig. 1) having a roller (34 in Fig. 2; Col. 3, Line 28) on a hexagonal axle (52 in Fig. 3; Column 3, Line 33) mounted on bearings (50 in Fig. 3; Col. 3, Line 31) with a central hexagonal bore which matches the cross section of axle 52, allowing roller 34 to rotate freely (Col. 3, Lines 34-38).
It would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to change the cross-section of the axle of DE CRAEMER to a polygonal cross-section as taught by MEIERS in order to rotationally secure the guiding device in the same way the bearing is rotationally secured in MEIERS.
Regarding Claim 24, DE CRAEMER does not disclose wherein the first end region of the central guiding device includes an opening having a cross sectional shape corresponding to the polygonal cross sectional shape of the axle such that the central guiding device is fixedly secured to the axle against rotation relative to the axle.
It would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to change the opening in the first end region of the central guiding device to match the polygonal cross-section of the axle as taught by MEIERS in order to rotationally secure the guiding device to the axle without needing to apply a fastener or weld to rotationally secure the central guiding device.
Response to Amendment
The Amendment filed February 22, 2021 amended Claims 1 and 19 and presented arguments supporting their allowability.
Applicant’s arguments have been fully considered and are found unpersuasive in light of the broadest reasonable interpretation given to the amended claim language in this action.
Applicant pointed out the rejections of Claims 1 and 19 in the Final Rejection of December 22, 2020 use strengthening strut 260e of DE CE CRAEMER as the corresponding anticipating structure to the guiding support limitation of the claims, and that Figs. 7 and 8 of DE CRAEMER show strengthening strut 260e as not contacting belts 20.  Applicant argued the claim amendment of February 22, 2021 requires the guiding support to be positioned in contact with the second surfaces of the pressing segments and DE CRAEMER does not disclose the limitation.
Under the broadest reasonable interpretation of the claims as amended on February 22, 2021, DE CRAEMER can be considered as disclosing the limitation a guiding support which is positioned in contact with the second surfaces of the pressing segments as the amendment requires in that axle 348 (see Fig. 7 of DE CRAEMER) also supports guiding device 260d and carries roll 248 which is positioned in contact with the second surfaces of the pressing segments (see Fig. 1 Detail of DE CRAEMER.  Roll 248 in Fig. 7 is referenced as 48 in Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725